Case 1:18-cv-01569-RGA Document 81 Filed 06/29/20 Page 1 of 2 PageID #: 1048




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

MATTERPORT, INC.,

                         Plaintiff,

                  v.                                     C.A. No. 18-1569-RGA

GEOCV, INC.,

                         Defendant.

               STIPULATION TO FURTHER AMEND SCHEDULING ORDER

          IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that the

Scheduling Order in this matter (D.I. 16), as previously amended (see D.I. 18, D.I. 36, D.I. 41, D.I.

44, D.I. 66), is further amended as follows:

    Event                                      Current Deadline           Revised Deadline
    Written Discovery Cut-Off                  July 1, 2020               Unchanged
    Fact Deposition Cut-Off1                   July 1, 2020               September 1, 2020
    Plaintiff serves Election of Asserted      [none]                     September 8, 2020
    Claims, identifying no more than 16
    claims across all patents-in-suit2
    Opening Expert Reports                     August 19, 2020            October 1, 2020
    Opposition/Rebuttal Expert Reports         October 7, 2020            November 6, 2020
    Reply Expert Reports                       November 12, 2020          December 11, 2020
    Close of Expert Discovery                  December 16, 2020          January 15, 2021
    Case Dispositive and Daubert               January 26, 2021           February 5, 2021
    Motions
    Answering Briefs on Case Dispositive       [per D. Del. LR            February 19, 2021
    and Daubert Motions                        7.1.2(b)]

1
  The parties intend depositions to be in person. If the circumstances surrounding the COVID-19
pandemic nevertheless affect the ability of the parties to complete deposition discovery by the
extended deadline of September 1, 2020, the parties will meet and confer regarding whether
additional adjustments to the case schedule are warranted and shall submit any such proposals to
the Court for approval.
2
 These 16 claims are in addition to the claims identified in Paragraph 2 of the parties’
contemporaneously filed “Stipulation to Narrow Infringement Issues for Trial.”
Case 1:18-cv-01569-RGA Document 81 Filed 06/29/20 Page 2 of 2 PageID #: 1049




 Reply Briefs on Case Dispositive and   [per D. Del. LR           February 26, 2021
 Daubert Motions                        7.1.2(b)]
 Pretrial Conference                    June 4, 2021              Unchanged
 5-day Jury Trial                       June 14, 2021             Unchanged

DATED: June 26, 2020

MORRIS, NICHOLS, ARSHT & TUNNELL LLP           YOUNG CONAWAY STARGATT & TAYLOR LLP

/s/ Lucinda C. Cucuzzella                      /s/ Karen L. Pascale
Jack B. Blumenfeld (#1014)                     Karen L. Pascale (#2903)
Lucinda C. Cucuzzella (#3491)                  Robert M. Vrana (#5666)
1201 North Market Street                       Rodney Square
P.O. Box 1347                                  1000 North King Street
Wilmington, DE 19899                           Wilmington, DE 19801
(302) 658-9200                                 (302) 571-6600
jblumenfeld@mnat.com                           kpascale@ycst.com
ccucuzzella@mnat.com                           rvrana@ycst.com

OF COUNSEL:                                    OF COUNSEL:

Matthew Poppe                                  Casey A. Kniser
RIMÔN LAW                                      ZUBER LAWLER & DEL DUCA LLP
800 Oak Grove Avenue, Suite 250                135 S. LaSalle Street, Suite 4250
Menlo Park, CA 94025                           Chicago, IL 60603, USA
(650) 461-4433                                 Telephone: (312) 346-1100
                                               Email: ckniser@zuberlawler.com
Michael F. Heafey                               Attorneys for Defendant
LAW OFFICES OF MICHAEL F. HEAFEY
1325 Howard Avenue, Suite 160
Burlingame, CA 94010
(650) 346-4161

 Attorneys for Plaintiff


                  29 day of June, 2020.
SO ORDERED this ______
                                                 /s/ Richard G. Andrews
                                                UNITED STATES DISTRICT JUDGE




                                           2
